Order entered November 30, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-01299-CR

                            JEREMY LEONARD MAYS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F06-71504-H

                                             ORDER
          Appellant’s original appeal from his conviction was dismissed for want of jurisdiction
because his notice of appeal was untimely. Mays v. State, No. 05-08-00891-CR (Tex. App.––
Dallas July 11, 2008, no pet.). The Texas Court of Criminal Appeals granted appellant an out-
of-time appeal on March 18, 2015. In accordance with that court’s order, appellant’s notice of
appeal was due by May 13, 2015. The notice of appeal filed with this Court was file-stamped
July 9, 2015. Therefore, we sent the parties a letter asking them to brief our jurisdiction over the
appeal.
          In response, both appellant and the State assert the trial court conducted a hearing
regarding the matter of the timeliness of appellant’s notice of appeal. Appellant states that on
April 28, 2015, the Texas Court of Criminal Appeals received a pro se notice of appeal and
motion for appointment of counsel bearing cause no. 06-71504. On May 1, 2015, a notice of
appeal was filed with the Criminal District Court No. 1. That notice of appeal bore the trial court
number for this case, but had a W (for writ) rather than an F as the initial letter in the case umber
sequence. The State agrees that appellant had the correct trial court number on his notice of
appeal it and that it was filed within thirty days of April 13, 2015. The State also agrees that
appellant should not be penalized for inadvertently using the W rather than F on the notice of
appeal.
          Based on these assertions, it appears we have jurisdiction over the appeal. However, the
record of the hearing conducted by the trial court has not been filed with this Court. Nor has this
Court received a supplemental clerk’s records containing the documents presented at the hearing.
          We ORDER the trial court to prepare a certification of appellant’s right to appeal that
accurately reflects the trial court proceedings.
          Accordingly, we ORDER Crystal Jones, official court reporter of the Criminal District
Court, to file, within FIFTEEN DAYS of the date of this order, the reporter’s record, including
all exhibits, of the November 9, 2015 hearing conducted regarding the notice of appeal.
          We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the
date of this order, a supplemental record containing all of the items designated in appellant’s
November 4, 2015 motion to supplement the record.
          After the Court has received the record of the hearing and the related documents, the
Court will set the deadline for the reporter’s record.
          We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,
Presiding Judge, Criminal District Court; Crystal Jones, official court reporter, Criminal District
Court; Felicia Pitre, Dallas County District Clerk; and to counsel for all parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE